DOWNEY, Judge.
Allen C. Clark, Tax Collector of Palm Beach County, sued appellants to recover unpaid ad valorem taxes due on household goods and personal effects located in Florida. The trial court found in favor of the tax collector and entered judgment against the appellant taxpayers.
We reverse upon authority of Colding v. Herzog, 467 So.2d 980, 983 (Fla.1985), in which the Florida Supreme Court held that “through its power to classify property for taxation purposes, the legislature has properly excluded household goods and personal effects without reference to the residency of the property owners.”
REVERSED.
HERSEY and DELL, JJ., concur.